Citation Nr: 1242593	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at an October 2012 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for bilateral hearing loss was granted in the August 2009 rating decision, and an initial noncompensable rating assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has asserted that the degree of his hearing loss is worse than indicated by the assigned evaluation, and thus that a compensable rating is warranted.

The Veteran testified at the October 2012 Board hearing that his hearing has worsened since his last VA audiology examination in March 2011.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Veteran should be provided a more contemporaneous VA audiological examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Furthermore, an August 2011 VA audiology consultation report reflects that the Veteran underwent a hearing test which revealed normal hearing through 2000 Hertz dropping to moderately-severe sensorineural hearing loss at 3000 to 8000 Hertz in the right ear; and mild sensorineural hearing loss at 250 Hertz, borderline normal hearing at 500 through 1000 Hertz and mild at 1500 Hertz dropping to moderately -severe/severe sensorineural hearing loss from 2000 to 8000 Hertz in the left ear.  However, the audiometric findings are not included in the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file the audiological evaluation results referenced in the August 2011 VA audiology consultation report.

Additionally, the Veteran testified during the October 2012 Board hearing that he was scheduled for an audiological evaluation in two weeks at the Ann Arbor VA Medical Center.  Evidence from that evaluation should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records, specifically to include the August 2011 audiological evaluation results showing the audiometric findings as referenced in August 2011 VA audiology consultation report.  Records should be obtained from the VA Medical Center (VAMC) in Ann Arbor, Michigan dated from August 2011 to the present as well as from the VAMC in Cleveland, Ohio dated from December 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished including speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012)

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



